DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.
Response to Arguments
	Applicant notes that the LIN references a support frame 300 with support bars 301/302 and a mask 200. The rejection pointed out that when using the two sets of support bars (a support frame and deformation prevention frame) they are not on different sides of the mask frame (first and second surfaces). Applicant argues that the LIN reference is further deficient because it does not teach the mask sheet on the support frame. However, the examiner notes that applicant only focuses on support bars 301 without addressing support bars 302. The rejection relies on LIN to teach the support frame 300 as the claimed mask frame. The support bars in LIN include support bars 301 and 302 which correspond to a support frame between the mask and mask frame. The mask then formed over support bars (support frame) 302. Even if support bars 301 are included as part of the support frame, the mask is still support on support bars 302 and is therefore “on” the support frame. The support bars 302 can also be directly on the surface of frame 300 as shown in Fig. 7b.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as obvious over LIN et al. (US 2018/0209029) in view KANG (US 2012/0325143).
Regarding claim 15,
	LIN teaches a method of forming a display device using a vapor depositing process with a mask [0004]. The mask assembly includes a support frame 300 (mask frame) with a first support bar 301 (support frame) [0072]. A second support bar 302 (deformation prevention frame) is also provided on the support frame [0079]. The assembly further includes an alignment plates with alignment marks for aligning the mask assembly with the substrate [0103]-[0104]. After aligning the deposition is performed by evaporation [0104] from an evaporation source and through the mask [0078].
	LIN teaches a combination of first and second support bars but position both sets of supports on the same side of the support frame. However, KANG teaches a mask assembly used in a method of manufacturing a display device abstract. The mask assembly includes support units 131 positioned on a first side of a mask frame 110 and configured to support the mask 120 [0064]. The support units of KANG prevent the sagging of the substrate [0108]-[0112]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the support units of KANG -in addition to or in place of- the first or second support bars of LIN to prevent sagging of the substrate.

	As shown in LIN, the support bars 301 and 302 can be formed on the surface of the mask frame 300 and over the mask 200, see Fig. 3a. When using the underlying support unit of KANG, the support unit and support bars face each other with the mask positioned between them.
Regarding claim 18,
	The support bars in LIN can run in both the length and width direction, see Fig. 8a and support 304 in addition to 301 and 302. Therefore the support can be perpendicular to the support units of KANG.
Regarding claim 19,
	As shown in LIN Fig. 3a the support 301 can run perpendicular to the mask unit 200.
Regarding claim 20,
	LIN shows in Fig. 8a that the support bars 304 and 301/302 (plurality of deformation prevention frames) can intersect with each other.
Claim 17 is rejected under 35 U.S.C. 103 as obvious over LIN et al. (US 2018/0209029) in view KANG (US 2012/0325143) further in view of KIM et al. (US 2017/0207390).
Regarding claim 17,
	Modified LIN teaches providing support bars with a mask frame but does not teach attaching the support bars while under a tensile force. However, KIM teaches that when providing support bars with a mask frame a tensile force can be applied to help prevent deformation of the support bar [0044]. At the time of the invention it would have 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712